Judgment of conviction of the Court of Special Sessions reversed and new trial ordered, on the ground that the falsity of the statement was not established beyond a reasonable doubt. Rich, Putnam and Kelly, JJ., concur; Blaekmar, P. J., votes to reverse upon the ground that the affidavit (Exhibit 1) not purporting to be a representation of defendant’s financial condition, or means or ability to pay, did not fall within the scope of section 1293b of the Penal Law, with whom Rich, J., concurs; Jaycox, J., votes to affirm.